Citation Nr: 1209263	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1982 to September 2004, with service in Southwest Asia from January 1991 to May 1991.  The Veteran was the recipient of the Combat Infantry Badge and the Bronze Star Medal, among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This claim was previously remanded by the Board in September 2010 for the issuance of a supplemental statement of the case (SSOC).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Wichita, Kansas in February 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in March 2010 that increased the Veteran's initial disability evaluation for his radiculopathy of the left upper extremity to 10 percent, effective as of October 1, 2004.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected radiculopathy of the left upper extremity.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a complete VA examination for this condition in April 2009.  This is nearly three years prior to the date of this Remand.  An addendum to this examination was prepared in February 2010.  It was noted that repetitive motion testing was not performed as part of the April 2009 examination.  It was also noted that the original VA examiner of April 2009 was not available.  The examiner assigned to perform the February 2010 addendum concluded that left wrist palmar flexion was limited to 45 degrees and that there was no additional loss of motion upon repetition.  However, no neurological testing was performed as part of this examination and none of the Veteran's subjective symptoms were identified.  

In March 2010, VA received a statement from the Veteran expressing concerns about his April 2009 VA examination.  The Veteran felt that this examination was not entirely credible, since he believed that important information, such as range of motion testing, was not included in the examination report.  The Veteran's assertions are not entirely accurate.  A review of the April 2009 VA examination report reveals that range of motion testing was performed.  However, repetitive motion testing was either not performed or omitted from the examination report.  It is the Veteran's assertion that the omission of important facts undermines the credibility of this examination report.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In light of the fact that it has been nearly three years since the Veteran was last afforded a complete VA examination in which neurological testing was performed, and since the Veteran has expressed concerns with the adequacy and reliability of this examination, the Veteran should be afforded the opportunity to appear for a new examination in which all necessary testing is performed.  

As a final matter, the Board notes that the September 2011 supplemental statement of the case (SSOC) indicates that the February 2010 VA examiner concluded, upon review of the Veteran's entire claims file, that the current subjective and objective findings were valid and represented the Veteran's current level of disability.  However, the examination report from February 2010 specifically notes that the Veteran's past medical history was not reviewed and that a present history was not requested or elicited.  Therefore, the September 2011 SSOC appears to be based on an inaccurate interpretation of the February 2010 examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination(s) before an appropriate orthopedic and neurological examiners to determine the current level of severity of his service-connected left upper extremity radiculopathy.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report should reflect review of these items.  

All necessary tests and studies should be conducted, including neurological testing and range of motion testing of the left upper extremity.  All findings should be reported in detail on the examination report, to include whether there is objective evidence of additional limitation of motion or impairment during flare-ups or upon repetition.  The examiner should also comment on the extent and severity of the Veteran's neurological impairment, to include the degree of paralysis caused by the disability.  The Veteran's subjective statements regarding his symptomatology should also be outlined in the examination report.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


